DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a second trench being formed in the first main surface of the semiconductor layer away from the first trench that extends from the first main surface to the drift region, wherein the contact electrode is drawn out such as to pass through a sidewall of the second trench from the surface layer portion of the semiconductor layer and reach Response to Office Action of August 12, 2021inside the second trench, an inner-wall insulating layer formed on an inner wall of the second trench; an embedded electrode layer that is embedded to an intermediate portion in a depth direction of the second trench with the inner-wall insulating layer between the embedded electrode layer and the second trench; and a second embedded insulating layer that is interposed between the embedded electrode layer and the contact electrode in the second trench and that insulates the embedded electrode layer and the contact electrode, wherein the second embedded insulating layer is reached downwardly below at a middle portion of the body region in up and down direction in the second trench as amended on 10/29/2021 and as argued on page 6 of the remarks filed on 10/29/2021. Claims 2-7 and 11-17 depend from claim 1 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/2/2021